Citation Nr: 1112566	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-31 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for a heart disorder to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from July 1964 to July 1968, to include service in Vietnam in March 1967.  Subsequently, he served in the Air Force National Guard from 1969 to 2004, with numerous periods of active duty for training (ACDUTRA).
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

2.  There is no evidence of hypertension in service or within one year after service and no competent medical evidence linking the Veteran's current hypertension with his period of service to include his presumed exposure to herbicides.  There is also no evidence of hypertension during the Veteran's ACDUTRA and no competent medical evidence linking the Veteran's current hypertension with his periods of ACDUTRA.

3.  There is no evidence of a heart disorder, to include 1st degree AV (atrioventricular) block in service and no competent medical evidence linking the Veteran's current heart disorder with his period of service to include his presumed exposure to herbicides.  There is also no evidence of a heart disorder during the Veteran's ACDUTRA and no competent medical evidence linking the Veteran's current heart disorder with his periods of ACDUTRA.




CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Service connection for a heart disorder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his hypertension, first diagnosed in approximately 2006, and a heart disorder, to include 1st degree AV block, first diagnosed in March 1981 are related to his service with the United States Air Force July 1964 to July 1968 and subsequent ACDUTRA with the National Guard from 1969 to 2004.  Specifically, he contends that he was exposed to Agent Orange during his active service in Vietnam from March 1967 to March 1968 which has resulted in the claimed disabilities.  

Also, in September 2008 correspondence the Veteran wrote that his 36 years as a full time Air National Guard technician put him in a unique position.  He argued that while he was not diagnosed with 1st degree AV block until March 1981, he would have been diagnosed with this condition earlier (possibly during his active service) if he were afforded an EKG (electrocardiogram) during his active military service.  He also contends that, after the placement of a pacemaker in his heart in August 1999, he was not allowed to participate in ACDUTRA.   

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  

Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by ACDUTRA or for disability resulting from injury - but not disease - incurred or aggravated during INACDUTRA.  38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In addition, certain chronic diseases such as hypertension may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  Biggins, 1 Vet. App. at 474.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders, including Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e).  Note 3 to the above provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations or arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. 

Factual Background

The Veteran's active duty service treatment records are negative for findings related to hypertension or a heart disorder in service.  Significantly, the Veteran's April 1964 enlistment examination shows a normal heart and a blood pressure reading of 116/62 and his June 1968 separation examination also shows a normal heart and a blood pressure reading of 104/68.      

Subsequent National Guard records through 1981 also show several findings of normal heart and normal blood pressure readings.  A February 1973 examination report shows a normal heart and a blood pressure reading of 112/70 and a January 1977 examination report shows a normal heart and a blood pressure reading of 117/78.  The report of a March 1981 physical examination noted a blood pressure reading of 120/80; clinical evaluation of the heart was normal.  An electrocardiogram dated that same date noted a diagnosis of 1st degree AV block and a blood pressure reading of 110/60.  

In August 1999, the Veteran, noted to have a "remarkable past cardiovascular history," was admitted to the hospital for evaluation of chest discomfort.  The Veteran was not hypertensive.  The Veteran reported that he began experiencing chest pain for the first time the previous day.  It was noted that the Veteran was a full-time civilian technician with the National Guard.  Initial electrocardiogram revealed a normal sinus rhythm with PR prolongation but no other significant changes.  The Veteran stated that he had known PR prolongation on previous electrocardiogram.  The initial assessment was (1) chest pain of predominantly atypical features in a patient with very limited coronary factors; there was no objective evidence of myocardial ischemia and (2) first degree AV block, "apparently" documented for years.  The Veteran underwent permanent pacemaker implantation in August 1999.

The report of an October 1999 periodic physical examination noted significant diagnoses and interval history of 1st degree AV block with intermittent periods of 3rd degree block in August 1999 and subsequent implantation of pacemaker.  The diagnoses were characterized as without complication or sequelae.  Blood pressure reading at that time was 96/60.  

The report of a December 1999 Medical Board reviewed the Veteran's cardiac history and established a diagnosis of 3rd degree heart block, with approximate date of origin in August 1999, which was considered to have existed prior to service, without aggravation during service.  

In a March 2004 letter, a private physician noted that the Veteran had been followed in that physician's clinic since August 1999 when he was hospitalized for symptoms related to an intermittent complete heart block and had a permanent pacemaker implanted.  He cardiac status was stable at the time of the letter. 

The earliest evidence of hypertension is a September 2006 private treatment report noting elevated blood pressure.  A subsequent April 2007 private treatment report notes a diagnosis of hypertension.  

The Veteran first submitted a claim for service connection for a heart disorder in October 2007 and first submitted a claim for service connection for hypertension in January 2008.

Analysis

1.  Hypertension

The Board finds that the preponderance of the evidence is against service connection for hypertension on a presumptive basis.  Though the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to Agent Orange during service, hypertension is not a disorder for which a presumption based on herbicide exposure is warranted under section 3.309(e).  As hypertension was not manifest to a compensable degree within one year of separation, service connection as a chronic disease on a presumptive basis is not warranted.  38 C.F.R. § 3.309(a).  

The claim is also denied on a direct basis.  First, there is no evidence of hypertension in service.  As above, all service examinations showed normal blood pressure readings as do National Guard examination reports dated from 1969 through 2004.  Furthermore, there is no record of elevated blood pressure readings until September 2006, approximately 38 years after service, and no diagnosis of hypertension until April 2007, approximately 39 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links the Veteran's hypertension to an incident of the Veteran's active military service.  

In April 2008 correspondence the Veteran wrote that he was aware that his hypertension did not manifest until several years after service but anticipated that VA would find that there is a link between hypertension and exposure to herbicides.  However, no rationale or further explanation of the medical evidence to support this opinion was provided.  None of the other treatment records from 2006 to the present note any medical opinions relating the Veteran's hypertension to herbicide exposure.  

The preponderance of the evidence is against the claim for service connection for hypertension and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

2.  Heart Disorder

The Board finds that the preponderance of the evidence is against service connection for a heart disorder on a presumptive basis.  Though the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to Agent Orange, neither 1st nor 3rd degree AV block are disorders for which a presumption based on herbicide exposure is warranted under section 3.309(e).  

In October 2009 correspondence the Veteran wrote that ischemic heart disease is a presumptive disorder for Veteran's exposed to herbicides and, under the umbrella of ischemic heart disease is bundle branch block, which is another name for grade 3 AV block.  However, the August 1999 records show that the Veteran had very limited coronary factors and indicate that there was no objective evidence of myocardial ischemia.  While the Veteran contends that his 1st and 3rd degree AV blocks are the result of his presumed exposure to herbicides, he has not submitted any medical evidence to support this opinion.  A review of the claims file is negative for any competent medical evidence relating the Veteran's 1st or 3rd degree AV blocks to herbicide exposure.  

The claim is also denied on a direct basis.  First, there is no evidence of a heart disorder in active service.  As above, all active duty service examinations showed a normal heart as do National Guard examination reports dated from 1969 through 1981.  There is no record of 1st degree AV block until August 1999, during the Veteran's Reserve service.  A December 1999 Medical Board report noted the diagnosis, but found the condition existed prior to service and was not aggravated by service.  There is no medical evidence in the record that links either the Veteran's 1st or 3rd degree AV block to an incident of the Veteran's active military service.  

While there is evidence that the Veteran may have had 1st and 3rd degree AV blocks during the time he was also performing ACDUTRA, there is no evidence that his current heart disorder was incurred during ACDUTRA.  Finally, service connection for a heart disorder on a presumptive basis is not available for the Veteran's ACDUTRA service.  Biggins, 1 Vet. App. at 476-78.    

The preponderance of the evidence is against the claim for service connection for hypertension and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in January 2008 and April 2008.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Veteran has not been given a VA examination in connection with these claims.  However, VA need not conduct an examination with respect to the service connection claims decided herein because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  There is no competent evidence that suggests a causal link between the claimed disorders and any incident of active duty or that the condition may be associated with the Veteran's service.  Indeed, in view of the 13 year gap between the Veteran's diagnosis of 1st AV block and active duty and the 38 year gap between the Veteran's diagnosis of hypertension and military active duty, relating these disorders to the Veteran's active military service would be entirely speculative. Therefore, there is no duty to provide an examination or a medical opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for hypertension is denied.

Service connection for a heart disorder is denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


